Citation Nr: 0830000	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to September 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony at a September 2007 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise etiologically related to 
the veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2006, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Additionally, the August 2006 letter 
described how VA calculates disability ratings and effective 
dates.  It also provided examples of evidence that the 
veteran could use to establish that he had a service-
connected hearing loss disability.  

The Board finds that the content of the August 2006 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the October 2006 rating decision and 
February 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not asserted any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

In the present case, the veteran contends that he has a 
bilateral hearing loss disability resulting from acoustic 
trauma occurring during active service.      

Under the relevant laws and regulations, service connection 
may be granted for disability which is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The veteran's DD Form 214 indicates he served as an auto 
mechanic during the Korean War.  He testified during the 
September 2007 hearing that he serviced tractors and other 
heavy equipment next to an airfield where very noisy jets and 
planes landed.  The veteran's testimony is corroborated by an 
undated written statement received in June 2006 from N. U., a 
fellow veteran, who states that he worked at the same heavy 
equipment shop at George Air Force Base from November 1951 to 
September 1952, and that the shop was located next to a 
runway which "at times was rather loud."  There is no 
evidence refuting the veteran's description of his working 
environment in the Air Force.  Thus, the Board concedes, for 
the purpose of the present decision, that exposure to some 
loud noise may have occurred during active service while 
performing duties next to a runway.

While some noise exposure is conceded here, this alone cannot 
serve as a basis for a grant of service connection.  Rather, 
the evidence must show that the current hearing loss is a 
result of such in-service exposure.  That has not been 
demonstrated here, as will be explained below.      

In the present case, the service treatment records are silent 
as to any complaints or evidence of hearing loss.  Indeed, 
the August 1952 separation report of physical examination 
includes the results of hearing tests indicating that hearing 
acuity was normal.  Specifically, the whispered voice test 
results were 15 out of 15.     

Following separation from service, a hearing loss disability 
was first demonstrated during a March 1992 audiological 
examination.  This is also the first record after separation 
from service that demonstrates any symptoms of hearing loss.  
In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The March 1992 test revealed the following 
thresholds in decibels at the frequencies 500, 1000, 2000, 
and 4000 hertz (Hz), respectively: 30, 35, 50, and 65 for the 
right ear, and 35, 45, 55, and 80 for the left ear.  Thus, 
the Board finds that the veteran does have a current hearing 
loss disability, as defined by the regulations.  See 
38 C.F.R. § 3.385.      

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss within the veteran's first post-service year.  
Thus, because the evidence fails to establish any clinical 
manifestations of hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease are not satisfied.  

Moreover, the weight of the competent evidence does not 
demonstrate a connection between the veteran's current 
hearing loss and active service.  

In the present case, the record of evidence contains a 
favorable opinion in the form of a September 2006 letter 
written by Dr. H. H. H., M.D.  Dr. H. opined that it was more 
likely than not the veteran's noise exposure during active 
military service caused his hearing loss.  

The record of evidence also contains a September 2006 report 
of Dr. W. C. P., M.D., to whom the veteran was referred for 
an audiogram by Dr. H.  Dr. P. diagnosed moderate to severe 
hearing loss caused by presbycusis (age-related factors) and 
that the veteran had possible "noise induced hearing loss 
from the past," although the doctor did not cite to the 
source of such noise exposure.  The veteran reported that he 
worked on the flight line in service.  

By contrast, a September 2006 VA examination report contains 
an opinion opposite that reached by Dr. H.  Specifically, the 
examiner opined that the hearing loss was less than likely 
related to the veteran's military service, and that post-
service noise exposure was the most likely etiology for the 
veteran's hearing loss.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board finds that the unfavorable September 2006 opinion 
of the VA examiner carries a higher probative weight than the 
favorable opinion provided by Drs. H. and P. that same month.  
The VA examiner, in addition to reviewing the claims file, 
based his opinion on the history provided by the veteran, 
including the in-service and post-service noise exposure, as 
well as the 30 year gap in time between inception of hearing 
loss symptoms (early 1980s, per the veteran) and separation 
from service.    

By contrast, there is no indication that either Dr. H. or Dr. 
P. reviewed the veteran's medical history or claims file as 
part of their examinations.  Neither doctor discussed the gap 
in time between the veteran's military service and symptoms 
of hearing loss disability.  Further, Dr. P. did not opine 
that the hearing loss was related specifically to the 
veteran's military service.  Finally, Dr. H's opinion is 
conclusory and appears to be speculative at best.  
Speculative medical opinions are insufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

For these reasons, Dr. H. and Dr. P's opinions are found to 
be less probative than the September 2006 VA examiner's 
opinion.  Accordingly, the greater weight of the probative 
evidence fails to demonstrate a causal relationship between 
the current hearing loss and acoustic trauma during active 
service. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran states that his hearing loss 
is related to exposure to the noise of planes on the runway 
next to his workplace in active service.  During the 
September 2006 VA examination, the veteran stated he first 
noticed hearing loss symptoms in the early 1980s.  Even if 
his statements can be construed as alleging continuity of 
symptoms since active service, the history as provided by the 
veteran places the inception of hearing loss 30 years after 
separation from service.  Moreover, the absence of documented 
complaints or treatment for 40 years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, continuity has not 
here been established, either through the competent medical 
evidence or through the veteran's statements.   

The Board recognizes the veteran's argument that the RO based 
its decision in part upon a test which the veteran considers 
unreliable, i.e., the whisper voice test.  However, neither 
the veteran nor his representative have demonstrated the 
requisite medical training to render what amounts to a 
medical opinion.  Furthermore, the September 2006 VA examiner 
relies not only on the veteran's separation examination, but 
also on the history provided by the veteran and review of the 
veteran's noise exposure during service in reaching his 
conclusion that the veteran's hearing loss is not related to 
his active service.  Thus, even if the Board gave credence to 
the veteran's argument, the weight of the competent evidence 
remains unfavorable. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In this case, the weight of the competent evidence does not 
support a grant of service connection.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
resolve in the veteran's favor.  


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


